DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims16-17 are objected to because of the following informalities:  Claim 16 depends on independent claim 1, which would make the claim almost identical to claim 4; the Office contends that this was scrivener’s error and should actually have been dependent on claim 13 and was examined as such. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Martin et al. (US 2020/0309380).
Regarding claim 1, Martin discloses an oven appliance (10, Figure 1)  defining a vertical direction, a lateral direction and a transverse direction, the vertical, lateral and transverse directions being mutually perpendicular, the oven appliance comprising: a cabinet (20, i.e. housing)  extending between a front portion and a back portion along the transverse direction, the cabinet also extending between a first side portion and a second side portion along the lateral direction and between a top portion (70) and a 
Regarding claim 2, Martin discloses the oven appliance of claim 1, further comprising a housing (170, Figure 3), wherein the burner (100) is enclosed within the housing and the tubular combustion chamber (280 @ 180) is at least partially enclosed within the housing.  As a clarification the housing comprises (170) as the top and the space below in conjunction with the interior (40) from the remainder of the housing.
Regarding claim 3, Martin discloses the oven appliance of claim 2, wherein the housing comprises a vent in fluid communication with an ambient environment outside the oven appliance (Abstract, Figure 8  open are around “Fig.8”, not labeled), wherein the secondary air is ambient air from outside the oven appliance.  
Regarding claim 4, Martin discloses the oven appliance of claim 1, wherein the tubular combustion chamber comprises a plurality of parallel tubes (256, Figure 6) each 
Regarding claim 5, Martin discloses the oven appliance of claim 4, wherein each tube of the plurality of parallel tubes comprises a rectangular cross-section (180).  As a clarification the majority of the tubes do not appear to be rectangular, but the terminating base at (180). Additionally, the selection of a particular cross-section would most likely be viewed as a design choice with little patentable weight.
Regarding claim 6, Martin discloses the oven appliance of claim 4, wherein the plurality of inlets (262, Figure 6) of the plurality of parallel tubes are aligned along the vertical direction (Figure 4), aligned along the transverse direction, and spaced apart along the lateral direction.  
Regarding claim 7, Martin discloses the oven appliance of claim 1, wherein the inlet of the tubular combustion (@ 262 in Figure 6- the entrance area funnels air between the channels) chamber comprises a flared section.  
Regarding claim 8, Martin discloses the oven appliance of claim 1, wherein the tubular combustion chamber (250, Figure 3) comprises a body portion between the inlet and the outlet, and wherein the outlet (290, best seen in Figure 4- sheet metal flange) of the combustion chamber is oblique to the body portion.  
Regarding claim 9, Martin discloses the oven appliance of claim 8, wherein the tubular combustion chamber (250, Figure 4) is positioned proximate the back portion of the cabinet (190, 20, Figure 1), and the outlet (290, Figure 3) of the tubular combustion 
Regarding claim 10, Martin discloses the oven appliance of claim 1, wherein the tubular combustion chamber extends from the inlet (280, Figure 3) to the outlet (290) along the vertical direction.  
Regarding claim 11, Martin discloses the oven appliance of claim 1, wherein the burner (100) is spaced from the inlet of the tubular combustion chamber (250, Figure 7) along the vertical direction, wherein the burner defines a width along the transverse direction, and wherein the inlet of the tubular combustion chamber defines a width along the transverse direction, the width of the inlet being greater than the width of the burner. 
Regarding claim 12, Martin discloses the oven appliance of claim 1, wherein the burner (100) and the tubular combustion chamber (250, Figure 4) are positioned proximate the top portion of the cabinet and proximate the back portion of the cabinet (20, Figure 1).  As a clarification, proximate is interpreted rather broadly and the top portion of (250) is near the top of the oven and as can be seen the burner assembly is located near (80) and so not at the bottom of the oven i.e. proximate the top.
Regarding claim 13, Martin discloses an oven appliance (10, Figure 1), comprising: a cabinet extending vertically between a top portion and a bottom portion, the cabinet defining a cooking chamber (40) configured for receipt of food items for cooking; a tubular combustion chamber (250, Figure 3) extending from an inlet (280) to an outlet (290), the outlet of the tubular combustion chamber in thermal communication with the cooking chamber to provide combustion gas from the tubular combustion 
Regarding claim 14, Martin discloses the oven appliance of claim 13, further comprising a housing (170, Figure 3) wherein the burner is enclosed within the housing and the tubular combustion chamber (280 @ 180) is at least partially enclosed within the housing.  As a clarification the housing comprises (170) as the top and the space below in conjunction with the interior (40) from the remainder of the housing.
Regarding claim 15, Martin discloses the oven appliance of claim 14, wherein the housing comprises a vent in fluid communication with an ambient environment outside the oven appliance (Abstract, Figure 8  open are around “Fig.8”, not labeled), wherein the secondary air is ambient air from outside the oven appliance.  
Regarding claim 16, Martin discloses the oven appliance of claim 14, wherein the tubular combustion chamber comprises a plurality of parallel tubes (256, Figure 6) each extending from an inlet (280, Figure 3) to an outlet (290), the plurality of inlets of the plurality of tubes collectively defining the inlet of the tubular combustion chamber and the plurality of outlets of the plurality of tubes collectively defining the outlet of the tubular combustion chamber.  
Regarding claim 17, Martin discloses the oven appliance of claim 16, wherein each tube of the plurality of parallel tubes comprises a rectangular cross-section (180).  As a clarification the majority of the tubes do not appear to be rectangular, but 
Regarding claim 18, Martin discloses the oven appliance of claim 13, wherein the plurality of inlets (262, Figure 6) of the plurality of parallel tubes are aligned along the vertical direction (Figure 4), aligned along the transverse direction, and spaced apart along the lateral direction.  
Regarding claim 19, Martin discloses the oven appliance of claim 13, wherein the inlet of the tubular combustion (@ 262 in Figure 6- the entrance area funnels air between the channels) chamber comprises a flared section.  
Regarding claim 20, Martin discloses the oven appliance of claim 13, wherein the tubular combustion chamber (250, Figure 2) extends vertically from the inlet (280) to the outlet (290).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571) 270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746